Citation Nr: 0640140	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for Dependency and Indemnity (DIC) benefits 
including whether the death of the service member in service 
was in the line of duty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The service member served on active duty from July 1986 to 
March 1987.  He died while on active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit, 
in D'Amico v. West, 209 F.3d 1322 (2000), concluded that 
based on the language of the statute and the pertinent 
legislative history, the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applied to the 
reopening of claims that were disallowed for any reason.  
Similarly, in Beck v. West, 13 Vet. App. 535 (2000), it was 
held that a claim that was previously denied based on the 
character of the claimant's discharge is subject to reopening 
under 38 U.S.C.A. § 5108, citing D'Amico v. West, at 1326-27.

In an October 1989 Administrative Decision, the RO determined 
that the death of the serviceperson was not shown to have 
occurred in the line of duty and was therefore a bar to his 
survivor's claim for VA benefits.  The appellant did not 
appeal that decision and it became final.  38 U.S.C.A. § 
7105.

In July 2003, the current application for DIC benefits was 
received.  Accordingly, the issue on appeal is whether new 
and material evidence has been presented to reopen the claim 
for DIC benefits including whether the death of the service 
member in service was in the line of duty.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim depends on the basis on which the 
prior claim was denied.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

In this case, the appellant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The claimant was issued a VCAA letter in September 2003.  The 
VCAA notice pertained to DIC benefits, only.  However, in 
order to reopen the claim, the appellant must provide new and 
material evidence pertaining to the matter of whether the 
service member's death was not a result of willful misconduct 
and was incurred in the line of duty.  

Accordingly, this matter is REMANDED for the following 
action:

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The appellant must be provided 
notice that new and material evidence 
includes evidence pertaining to the 
matter of whether the service member's 
death was not a result of willful 
misconduct and was incurred during the 
line of duty.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


